___________
                                    No. 95-2883
                                    ___________

David Dewayne Vaughan,                   *
                                         *
              Appellant,                 *
                                         *    Appeal from the United States
     v.                                  *    District Court for the
                                         *    Western District of Missouri.
David R. Dormire,                        *          [UNPUBLISHED]
                                         *
              Appellee.                  *
                                    ___________

                     Submitted:     February 16, 1996

                           Filed:   May 10, 1996
                                    ___________

Before WOLLMAN, HEANEY, and MAGILL, Circuit Judges.
                               ___________


PER CURIAM.


     David     Dewayne Vaughan appeals from the district court's1 order
dismissing his petition for a writ of habeas corpus.


     On May 6, 1988, Vaughan pleaded guilty to a charge of first degree
murder in the circuit court of Jasper County, Missouri, and was sentenced
to life imprisonment without parole.


     Vaughan's motion for post-conviction relief under Missouri Supreme
Court Rule 24.035 was denied as untimely filed.         Vaughan v. State, 792
S.W.2d 427 (Mo. App. 1990).     On August 31, 1990, Vaughan filed a petition
for writ of habeas corpus in the district court.           Following extended
proceedings, the district court entered an order and judgment on May 4,
1995, dismissing the petition.         On June 12, 1995, the district court
entered an order denying Vaughan's motion to set aside the judgment of
dismissal.




      1
      The Honorable Elmo B. Hunter, United States District Judge
for the Western District of Missouri.
      Having reviewed the record, we conclude that the district court did
not   err   in dismissing the petition on the ground that Vaughan had
procedurally defaulted on the claims he alleged in his petition.


      Because an extended opinion would be of no precedential value, we
affirm on the basis of the district court's orders.   See 8th Cir. R. 47B.


      We express our appreciation to appointed counsel for his diligent
efforts on Vaughan's behalf.


      A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-